

Exhibit 10.1
AMENDMENT NO. 10 TO SERVICING AGREEMENT
This Amendment No. 10 to Servicing Agreement (“Amendment No. 10”) is made and
entered into as of March 1, 2018 (“Amendment No. 10 Effective Date”) by and
between Blackhawk Network, Inc., an Arizona corporation (“Servicer”), and
MetaBank, dba Meta Payment Systems, a federal savings bank (“Bank”) and relates
to that certain Servicing Agreement dated March 30, 2012, by and between
Servicer and Bank, as amended by Amendment No. 1 to Servicing Agreement, dated
November 5, 2012 (“Amendment No. 1”), Amendment No. 2 to Servicing Agreement,
dated October 31, 2013 (“Amendment No. 2”), the First Addendum to Servicing
Agreement, dated May 30, 2014 (“Addendum No. 1”), Amendment No. 3 to Servicing
Agreement, dated June 13, 2014 (“Amendment No. 3”), the Second Addendum to
Servicing Agreement, dated October 1, 2015 (“Addendum No. 2”), Amendment No. 4
to Servicing Agreement dated May 6, 2016 (“Amendment No. 4”), Amendment No. 5 to
Servicing Agreement dated June 16, 2016 (“Amendment No. 5”), Amendment No. 6 to
Servicing Agreement dated December 21, 2016 (“Amendment No. 6”), Amendment No. 7
to Servicing Agreement dated March 24, 2017 (“Amendment No. 7”), Amendment No. 8
to Servicing Agreement, dated June 1, 2017 (“Amendment No. 8”), and Amendment
No. 9 to Servicing Agreement, dated December 13, 2017 (“Amendment No. 9”)
(together, the “Agreement”). Each of Servicer and Bank may be referred to herein
as a “Party” or collectively as the “Parties”. Capitalized terms used herein but
not otherwise defined in this Amendment shall have the meaning assigned to them
in the Agreement (as hereinafter defined and as amended herein).
RECITALS
Whereas, the Parties desire to amend the Agreement as more fully set forth
below.
AGREEMENT
NOW, THEREFORE, each of the Parties for good and valuable consideration
exchanged and intending to be legally bound, hereby mutually agree as follows:
1.
The termination date of Amendment No. 8 to the Agreement (as set forth in
Section 9 of Amendment No. 8) is changed from March 1, 2018 to May 1, 2018.

2.
Except as specifically modified by this Amendment No. 10, the Agreement shall
remain in full force and effect. This Amendment No. 10 may not be amended or
modified except pursuant to a written agreement signed by each of the Parties
hereto. This Amendment shall bind, and inure to the benefit of, Servicer and
Bank and their successors and permitted assigns. This Amendment No. 10 may be
executed in counterparts, which execution may be by facsimile or other
electronic means, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Amendment is executed by the Parties’ authorized
officers or representatives and shall be effective as of the Amendment No. 10
Effective Date.
Blackhawk Network, Inc.
Metabank, dba Meta Payment Systems
By: /s/ Chuck Garner
By: /s/ Linda M. Loof
Name: Chuck Garner
Name: Linda M. Loof
Title: CFO
Title: SVP, Strategic Accounts
Date: 3/2/2018
Date: 3/1/2018




